                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


In re:                             :            Chapter 11
                                   :
AEROGROUP INTERNATIONAL, INC.,     :            Bk. Case No. 17-11962 (CSS)
et al.,                            :
                                   :
                       Debtors.    :
__________________________________ :            Adv. Pro. No. 18-50715 (CSS)
                                   :
POLK 33 LENDING, LLC,              :
                                   :
                       Appellant,  :
                                   :
        v.                         :            C. A. No. 19-1269-MN
                                   :
AEROGROUP INTERNATIONAL, INC.,     :
et al.; THE CORPORATE FINANCE,     :
INC.; GBG USA INC.,                :
                                   :
                       Appellees.  :


                                 RECOMMENDATION

             At Wilmington this 19th day of August , 2019.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.
      In this appeal, appellant, Polk 33 Lending, LLC, challenges the final Order

Granting Debtor’ Motion for Stay Pending Appeal, which was entered June 24, 2019 by

the Bankruptcy Court under abuse of discretion. Although the parties have not

previously nor presently engaged in mediation or any other ADR process, neither

believe that mediation would resolve the appeal issue nor assist in resolution of the

issues on appeal. Both request that the matter be removed from mandatory mediation

and propose the following briefing schedule for this appeal:

      1. Appellant’s Opening Brief due 30 days after entry of the order of winthdraw
from mandatory mediation
      2. Appellee’s Answering Brief due 30 days after the filing of Appellant’s brief.
      3. Appellant’s Reply Brief due 21 days thereafter.

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. The

parties have the right to file objections to this Recommendation pursuant to 28 U.S.C.

§ 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL. LR 72.1. However, since this

Recommendation is consistent with the parties’ request, no objections are anticipated.

      Local counsel are obligated to inform out-of-state counsel of this Order.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge




                                            2
